Fourth Court of Appeals
                                       San Antonio, Texas
                                             January 31, 2019

                                           No. 04-18-00880-CV

                                    IN RE Melissa PSIHOUDAKIS

                                    Original Mandamus Proceeding1

                                                  ORDER

Sitting:         Sandee Bryan Marion, Chief Justice
                 Rebeca C. Martinez, Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice
                 Liza Rodriguez, Justice

       On January 3, 2019, relator filed a Motion for En Banc Reconsideration.                           After
considering the motion, relator’s motion is hereby DENIED.

           It is so ORDERED on January 31, 2019.



                                                                            PER CURIAM




           ATTESTED TO: _____________________________
                        Keith E. Hottle,
                        Clerk of Court




1
 This proceeding arises out of Cause No. 2015PA02469, styled In the Interest of B.B.M., a Child, pending in the
45th Judicial District Court, Bexar County, Texas, the Honorable Stephani A. Walsh presiding.